Exhibit 10.19

AMGEN INC.

EXECUTIVE INCENTIVE PLAN

 

I. PURPOSE

The purpose of the Amgen Inc. Executive Incentive Plan (the “Plan”) is to
attract and retain highly qualified individuals; to obtain from each the best
possible performance; to establish a performance goal based on objective
criteria; to further underscore the importance of achieving business objectives
for the short and long term; and to include in such individual’s compensation
package an annual incentive component which is tied directly to the achievement
of those objectives. Such component is intended to qualify as performance-based
compensation under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), so as to be fully deductible by Amgen Inc. and its
subsidiary companies (collectively, “Amgen”).

 

II. EFFECTIVE DATE; TERM

The Plan is effective as of January 1, 2003, subject to approval by the
affirmative vote of a majority of shares of Amgen Inc.’s common stock, $.0001
par value, voting at Amgen Inc.’s 2002 annual meeting of stockholders, and shall
remain in effect until such time as it shall be terminated by the Compensation
Committee of the board of directors or any successor thereto (the “Compensation
Committee”). The Plan is amended and restated effective as of January 1, 2009.

 

III. ELIGIBILITY AND PARTICIPATION

Eligibility to participate in the Plan is limited to senior executives of Amgen.
Participants in the Plan (“Participants”) shall be elected annually by the
Compensation Committee from those eligible to participate in the Plan.

 

IV. BUSINESS CRITERIA

The Plan’s performance goal shall be based upon Amgen’s Adjusted Net Income. No
award shall be paid unless there is positive Adjusted Net Income for such
performance period. “Adjusted Net Income” shall mean net income for such
performance period computed in accordance with accounting principles generally
accepted in the U.S. which may be adjusted by the Compensation Committee, as
specified in writing, for each performance period, at the time the goal is
established for the performance period, for the following:

 

  (1) any item of significant gain or loss for the performance period determined
to be related to a change in accounting principle as reflected in Amgen’s
audited consolidated financial statements;

 

  (2) amortization expenses associated with acquired intangible assets;

 

  (3) expenses associated with acquired in-process research and development; and

 

  (4) any other items of significant income or expense which are determined to
be appropriate adjustments and are specified in writing by the Compensation
Committee at the time the goal is established for the performance period.



--------------------------------------------------------------------------------

V. PERFORMANCE GOAL

By no later than the latest time permitted by Section 162(m) of the Code
(generally, for performance periods of one year or more, no later than 90 days
after the commencement of the performance period) and while the performance
relating to the performance goal remains substantially uncertain within the
meaning of Section 162(m) of the Code, the Compensation Committee shall specify
the adjustments which shall be included in determining Adjusted Net Income for
such performance period pursuant to Section IV, shall establish the Plan’s
performance goal for such performance period based upon Adjusted Net Income for
such performance period and shall adopt targeted awards for Participants for
such performance period.

Subject to the foregoing and to the limitations set forth in Section VI, no
awards shall be paid to Participants unless and until the Compensation Committee
makes a certification in writing with respect to the attainment of the
performance goal as required by Section 162(m) of the Code.

 

VI. DETERMINATION OF AMOUNTS OF AWARDS

The Compensation Committee may grant an award to a Participant which shall be
payable if there is positive Adjusted Net Income. The maximum award payable to
each of the Chief Executive Officer and President, if each is a Participant for
such performance period, shall be 0.25% (twenty-five hundredths of one percent)
of Adjusted Net Income for such period, the maximum award payable to an
Executive Vice President, if each is a Participant for such performance period,
shall be 0.15% (fifteen hundredths of one percent) of Adjusted Net Income for
such period, and the maximum award payable to any other individual Participants
shall be 0.10% (one tenth of one percent) of Adjusted Net Income for such
period. The maximum total awards payable to all Participants shall be 2.0% (two
percent) of Adjusted Net Income for such period.

The Compensation Committee shall have authority to exercise discretion in
determining the amount of the targeted award granted to each Participant at the
beginning of a performance period, provided that no such targeted award shall
exceed the foregoing maximum award limits, and to exercise discretion to reduce
the amount of a targeted award which shall be payable to each Participant at the
end of each performance period, subject to the terms, conditions and limits of
the Plan and of any other written commitment authorized by the Compensation
Committee. The Compensation Committee may at any time establish (and once
established, rescind, waive or amend) additional conditions and terms of payment
of awards (including but not limited to the achievement of other financial,
strategic or individual goals, which may be objective or subjective) as it deems
desirable in carrying out the purposes of the Plan and may take into account
such other factors as it deems appropriate in administering any aspect of the
Plan. However, the Compensation Committee shall have no authority to increase
the amount of a targeted award granted to any Participant or to pay an award
under the Plan if the performance goal has not been satisfied. In determining
the amount of any award to be granted or to be paid to any Participant, the
Compensation Committee shall give consideration to the contribution which may be
or has been made by the Participant to achievement of Amgen’s established
objectives and such other matters as it shall deem relevant.

The payment of an award to a Participant with respect to a performance period
shall be conditioned upon the Participant’s employment by Amgen on the last day
of the performance period; provided, however, that in the discretion of the
Compensation Committee, awards may be paid to Participants who have retired or
whose employment has terminated after the beginning of the period for which an
award is made, or to the designee or estate of a Participant who died during
such period.

 

2



--------------------------------------------------------------------------------

VII. FORM OF AWARDS

All awards shall be determined by the Compensation Committee and shall be paid
in cash. Before the beginning of each performance period, each Participant may
elect that all or part of the Participant’s award for that period will be
deferred and distributed at a later date under the Amgen Inc. Nonqualified
Deferred Compensation Plan subject to the terms of the Amgen Inc. Nonqualified
Deferred Compensation Plan.

 

VIII. PAYMENT OF AWARDS

Awards shall be paid promptly following the end of the performance period;
provided, however, that no awards shall be paid unless and until the
Compensation Committee certifies, in writing, that the amounts payable with
respect to each award, and all awards in the aggregate, do not exceed the
limitations set forth in Section VI and that the amount payable to each
Participant does not exceed the amount of the targeted award granted to the
Participant at the beginning of the performance period. If the Compensation
Committee deems it appropriate or advisable, it may request a report from a
nationally recognized public accounting firm stating the amount of Adjusted Net
Income for such performance period. Notwithstanding the foregoing, awards under
this Plan shall in any event be paid no later than the fifteenth day of the
third month following the later to occur of (i) the close of the Participant’s
tax year, or (ii) the close of the Company’s tax year, in either case, in which
the applicable performance period ends (it being understood that such payment
date is intended to comply with the “short-term deferral” exemption from the
application of Section 409A of the Internal Revenue Code (together with the
regulations and other official guidance promulgated thereunder, the “Code”)).
If, for any reason, any amounts payable under this Plan are nevertheless deemed
to constitute “nonqualified deferred compensation” under Code Section 409A for
any reason, then, notwithstanding the foregoing, with respect to any such
amounts, the specified payment date applicable to such amounts shall be the year
immediately following the applicable Plan Year, provided that to the extent that
the Committee reasonably determines that the payment of any such amounts during
such year would be subject to the deduction limitations imposed by
Section 162(m) of the Code in such year, the payment of such amounts may, in the
Committee’s sole discretion, be delayed until as soon as reasonably practicable
following the date that such amounts would not be subject to the deduction
limitations imposed by Section 162(m).

 

IX. SPECIAL AWARDS AND OTHER PLANS

Nothing contained in the Plan shall prohibit Amgen from granting awards or
authorizing other compensation to any person under any other plan or authority
or limit the authority of Amgen to establish other special awards or incentive
compensation plans providing for the payment of incentive compensation to
employees (including those employees who are eligible to participate in the
Plan).

 

X. STOCKHOLDER APPROVAL

No awards shall be paid under the Plan unless and until Amgen Inc.’s
stockholders shall have approved the Plan and the performance goal as required
by Section 162(m) of the Code.

 

XI. ADMINISTRATION, AMENDMENT AND INTERPRETATION OF THE PLAN

The Compensation Committee shall administer the Plan. The Compensation Committee
shall consist solely of two or more members of the board of directors who shall
qualify as “outside directors” under Section 162(m) of the Code. The
Compensation Committee shall have full power to construe and interpret the Plan,
establish and amend rules and regulations for its administration, and perform
all other acts relating to the Plan, including the delegation of administrative
responsibilities, that it believes reasonable and proper and in conformity with
the purposes of the Plan.

 

3



--------------------------------------------------------------------------------

The Compensation Committee shall have the right to amend the Plan from time to
time or to repeal it entirely or to direct the discontinuance of awards either
temporarily or permanently; provided, however, that no amendment of the Plan
that changes the maximum award payable to any Participant or all Participants in
the aggregate, as set forth in Section VI, or materially amends the definition
of Adjusted Net Income as used in Section VI, shall be effective before approval
by the affirmative vote of a majority of shares voting at a meeting of the
stockholders of Amgen Inc.

Any decision made, or action taken, by the Compensation Committee arising out of
or in connection with the interpretation and/or administration of the Plan shall
be final, conclusive and binding on all persons affected thereby.

 

XII. RIGHTS OF PLAN PARTICIPANTS

Neither the Plan, nor the adoption or operation of the Plan, nor any documents
describing or referring to the Plan (or any part hereof) shall confer upon any
Participant any right to continue in the employ of Amgen or shall interfere with
or restrict in any way the rights of Amgen, which are hereby expressly reserved,
to discharge any Participant at any time for any reason whatsoever, with or
without cause.

No individual to whom an award has been made or any other party shall have any
interest in the cash or any other asset of Amgen prior to such amount being
paid.

No right or interest of any Participant shall be assignable or transferable, or
subject to any claims of any creditor or subject to any lien.

 

XIII. MISCELLANEOUS

Amgen shall deduct all federal, state and local taxes required by law or Amgen
policy from any award paid hereunder.

In no event shall Amgen be obligated to pay to any Participant an award for any
period by reason of Amgen’s payment of an award to such Participant in any other
period, or by reason of Amgen’s payment of an award to any other Participant or
Participants in such period or in any other period. Nothing contained in this
Plan shall confer upon any person any claim or right to any payments hereunder.
Such payments shall be made at the sole discretion of the Compensation
Committee.

The Plan shall be unfunded. Amounts payable under the Plan are not and will not
be transferred into a trust or otherwise set aside. Amgen shall not be required
to establish any special or separate fund or to make any other segregation of
assets to assure the payment of any award under the Plan. Any accounts under the
Plan are for bookkeeping purposes only and do not represent a claim against the
specific assets of Amgen.

It is the intent of Amgen that the Plan and awards made hereunder shall satisfy
and shall be interpreted in a manner that satisfies any applicable requirements
as performance-based compensation within the meaning of Section 162(m) of the
Code. Any provision, application or interpretation of the Plan that is
inconsistent with this intent to satisfy the standards in Section 162(m) of the
Code shall be disregarded.

Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.

 

4



--------------------------------------------------------------------------------

The Plan and the rights and obligations of the parties to the Plan shall be
governed by, and construed and interpreted in accordance with, the law of the
State of Delaware (without regard to principles of conflicts of law).

Although the Company intends and expects that the Plan and its payments and
benefits will not give rise to taxes imposed under Section 409A of the Code,
neither the Company, nor its employees, directors, or agents, shall have any
obligation to mitigate or to hold any Participant harmless from any or all of
such taxes. The Plan is intended to be exempt from Section 409A of the Code, and
the Compensation Committee shall have complete discretion to interpret and
construe this Plan and any associated documents in any manner that establishes
an exemption from or otherwise conforms them to the requirements of
Section 409A. If, for any reason including imprecision in drafting, any Plan
provision does not accurately reflect its intended establishment of an exemption
from or compliance with Section 409A of the Code, as demonstrated by consistent
interpretations or other evidence of intent, the provision shall be considered
ambiguous and shall be interpreted by the Compensation Committee in a fashion
consistent herewith, as determined in the sole and absolute discretion of the
Compensation Committee. The Compensation Committee reserves the right to
unilaterally amend this Plan without the consent of any Participant in order to
accurately reflect its correct interpretation and operation, as well as to
maintain an exemption from or compliance with Section 409A of the Code.

To record the amendment and restatement of the Plan as set forth herein,
effective as of January 1, 2009, the Company has caused its authorized officer
to execute the same this              2008.

 

AMGEN INC. By:  

/s/ BRIAN MCNAMEE

  Brian McNamee  

Senior Vice President,

Human Resources

 

5